NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                             FOR THE NINTH CIRCUIT
                                                                            DEC 15 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-10317

               Plaintiff - Appellee,             D.C. No. 2:15-cr-00348-GMS-1

 v.
                                                 MEMORANDUM*
RUBEN SALAZAR-GUTIERREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted December 11, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Ruben Salazar-Gutierrez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 33-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Salazar-Gutierrez’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Salazar-Gutierrez the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

       Salazar-Gutierrez has waived his right to appeal his conviction and

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2